Appeal by defendant from a judgment of the County Court, Kings County, rendered November 22, 1960 after a nonjury trial, convicting him of manslaughter in the first degree and assault in the second degree, and imposing sentence. Judgment affirmed. On August 22,1959, defendant stabbed a drinking companion with a knife, causing his death. After being questioned intermittently for about 12 hours, the defendant, on August 24, was arrested and then arraigned solely on a charge of vagrancy. After such arraignment, defendant was again questioned intermittently for about 15 hours, that is, from 11:30 a.m. on August 24 until 2:30 a.m. on August 25. During the latter questioning, defendant made confessions to a police detective and to an Assistant District Attorney to the effect that he (the defendant) had committed the assault which resulted in the death. In our opinion, the confessions so made were properly found to be voluntary and admissible in evidence. Defendant contends, however, that the confessions, although voluntary, were' inadmissible because they were post-arraignment statements (People v. Meyer, 11 N Y 2d 162). In our opinion, the Meyer case is inapplicable. The confessions here were made after arraignment on a charge entirely different from the- charges to which the confessions related (People v. Berry, 16 A D 2d 790). Beldock, P. J., Ughetta, Christ and Rabin, J.J., concur;